DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on April 5, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/17/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on April 5, 2021.  These drawings are accepted.

Claim Objections
6.	Claims 1, 8 and 15 are objected to because of the following informalities:  
 	On line 17 of claim 1, “half save switch” should be changed to --half wave switch--.  
 	On line 18 of claim 8, “half save switch” should be changed to --half wave switch--.  
 	On line 16 of claim 15, “half save switch” should be changed to --half wave switch--.  

 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohlmann et al (US 2019/0146014).
	Regarding claim 1, Pohlmann et al discloses a power converting device (i.e. circuit of Figure 7), comprising: 
 	a totem pole type power factor improving circuit (Fig. 7, power converter 50) comprising a coil (Fig. 7, inductor 57) connected to a first terminal (Fig. 7, terminal connecting AC power supply to inductor 57) of an AC power supply (Fig. 7, AC power supply outputting AC input voltage 55), a first half-wave switch (Fig. 7, power switch 52) in which a source terminal (Fig. 7, terminal of power switch 52 connecting to current sensing circuit 20) is connected to the coil (Fig. 7, inductor 57) via a first current detector (Fig. 7, current sensing circuit 20), a second half-wave switch (Fig. 7, power switch 51) in which a drain terminal (Fig. 7, terminal of power switch 51 connecting to current sensing circuit 10) is connected to the coil (Fig. 7, inductor 57) via a second current detector (Fig. 7, current sensing circuit 10), a first diode (Fig. 7, diode connected in parallel to power switch 54) in which a cathode is connected to a drain terminal (Fig. 7, terminal of power switch 52 connecting to shared node of power switch 54 and the capacitor of which DC output voltage 56 is across) of the first half-wave switch (Fig. 7, power switch 52) and an anode is connected to a second terminal (Fig. 7, terminal of AC power supply outputting AC input voltage 55 connecting to shared node between power switches 54 and 53) of the AC power supply (Fig. 7, AC power supply outputting AC input voltage 55), a second diode (Fig. 7, diode connected in parallel to power switch 53) in which an anode is connected to a source terminal (Fig. 7, terminal of power switch 51 connecting to shared node of power switch 53 and the capacitor of which DC output voltage 56 is across) of the second half-wave switch (Fig. 7, power switch 51) and a cathode is connected to the second terminal (Fig. 7, terminal of AC power supply outputting AC input voltage 55 connecting to shared node between power switches 54 and 53) of the AC power supply (Fig. 7, AC power supply outputting AC input voltage 55), and a smoothing capacitor (Fig. 7, capacitor of which DC output voltage 56 is across) connected between the cathode of the first diode (Fig. 7, diode connected in parallel to power switch 54) and the anode of the second diode (Fig. 7, diode connected in parallel to power switch 53); and 
 	a control circuit (Fig. 7, controller 70) configured to control a pulse width to turn on or off the first half-wave switch (Fig. 7, power switch 52) and the second half save switch (Fig. 7, power switch 51) (See paragraph [0127]) based on a total value of a result of detecting a DC voltage (Fig. 7, second measurement signal 32) (i.e. second measurement signal 32 is rectified by diodes 37, diode in parallel to power switch 39, 40, and 46) of the first current detector (Fig. 7, current sensing circuit 20) and a result of detecting a DC voltage (Fig. 7, first measurement signal 31) (i.e. first measurement signal 31 is rectified by diodes 34, diode in parallel to power switch 36, and diodes 43 and 45) of the second current detector (Fig. 7, current sensing circuit 10).
 	Regarding claim 8, Pohlmann et al discloses an AC to DC converter for an image forming apparatus, comprising:
 	a totem pole type power factor improving circuit (Fig. 7, power converter 50) comprising a coil (Fig. 7, inductor 57) connected to a first terminal (Fig. 7, terminal connecting AC power supply to inductor 57) of an AC power supply (Fig. 7, AC power supply outputting AC input voltage 55), a first half-wave switch (Fig. 7, power switch 52) in which a source terminal (Fig. 7, terminal of power switch 52 connecting to current sensing circuit 20) is connected to the coil (Fig. 7, inductor 57) via a first current detector (Fig. 7, current sensing circuit 20), a second half-wave switch (Fig. 7, power switch 51) in which a drain terminal (Fig. 7, terminal of power switch 51 connecting to current sensing circuit 10) is connected to the coil (Fig. 7, inductor 57) via a second current detector (Fig. 7, current sensing circuit 10), a first diode (Fig. 7, diode connected in parallel to power switch 54) in which a cathode is connected to a drain terminal (Fig. 7, terminal of power switch 52 connecting to shared node of power switch 54 and the capacitor of which DC output voltage 56 is across) of the first half-wave switch (Fig. 7, power switch 52) and an anode is connected to a second terminal (Fig. 7, terminal of AC power supply outputting AC input voltage 55 connecting to shared node between power switches 54 and 53) of the AC power supply (Fig. 7, AC power supply outputting AC input voltage 55), a second diode (Fig. 7, diode connected in parallel to power switch 53) in which an anode is connected to a source terminal (Fig. 7, terminal of power switch 51 connecting to shared node of power switch 53 and the capacitor of which DC output voltage 56 is across) of the second half-wave switch (Fig. 7, power switch 51) and a cathode is connected to the second terminal (Fig. 7, terminal of AC power supply outputting AC input voltage 55 connecting to shared node between power switches 54 and 53) of the AC power supply (Fig. 7, AC power supply outputting AC input voltage 55), and a smoothing capacitor (Fig. 7, capacitor of which DC output voltage 56 is across) connected between the cathode of the first diode (Fig. 7, diode connected in parallel to power switch 54) and the anode of the second diode (Fig. 7, diode connected in parallel to power switch 53); and 
 	a control circuit (Fig. 7, controller 70) configured to control a pulse width to turn on or off the first half-wave switch (Fig. 7, power switch 52) and the second half save switch (Fig. 7, power switch 51) (See paragraph [0127]) based on a total value of a result of detecting a DC voltage (Fig. 7, second measurement signal 32) (i.e. second measurement signal 32 is rectified by diodes 37, diode in parallel to power switch 39, 40, and 46) of the first current detector (Fig. 7, current sensing circuit 20) and a result of detecting a DC voltage (Fig. 7, first measurement signal 31) (i.e. first measurement signal 31 is rectified by diodes 34, diode in parallel to power switch 36, and diodes 43 and 45) of the second current detector (Fig. 7, current sensing circuit 10).
 	Regarding claim 15, Pohlmann et al discloses a power converting method in a totem pole type power factor improving circuit (Fig. 7, power converter 50) comprising a coil (Fig. 7, inductor 57) connected to a first terminal (Fig. 7, terminal connecting AC power supply to inductor 57) of an AC power supply (Fig. 7, AC power supply outputting AC input voltage 55), a first half-wave switch (Fig. 7, power switch 52) in which a source terminal (Fig. 7, terminal of power switch 52 connecting to current sensing circuit 20) is connected to the coil (Fig. 7, inductor 57) via a first current detector (Fig. 7, current sensing circuit 20), a second half-wave switch (Fig. 7, power switch 51) in which a drain terminal (Fig. 7, terminal of power switch 51 connecting to current sensing circuit 10) is connected to the coil (Fig. 7, inductor 57) via a second current detector (Fig. 7, current sensing circuit 10), a first diode (Fig. 7, diode connected in parallel to power switch 54) in which a cathode is connected to a drain terminal (Fig. 7, terminal of power switch 52 connecting to shared node of power switch 54 and the capacitor of which DC output voltage 56 is across) of the first half-wave switch (Fig. 7, power switch 52) and an anode is connected to a second terminal (Fig. 7, terminal of AC power supply outputting AC input voltage 55 connecting to shared node between power switches 54 and 53) of the AC power supply (Fig. 7, AC power supply outputting AC input voltage 55), a second diode (Fig. 7, diode connected in parallel to power switch 53) in which an anode is connected to a source terminal (Fig. 7, terminal of power switch 51 connecting to shared node of power switch 53 and the capacitor of which DC output voltage 56 is across) of the second half-wave switch (Fig. 7, power switch 51) and a cathode is connected to the second terminal (Fig. 7, terminal of AC power supply outputting AC input voltage 55 connecting to shared node between power switches 54 and 53) of the AC power supply (Fig. 7, AC power supply outputting AC input voltage 55), and a smoothing capacitor (Fig. 7, capacitor of which DC output voltage 56 is across) connected between the cathode of the first diode (Fig. 7, diode connected in parallel to power switch 54) and the anode of the second diode (Fig. 7, diode connected in parallel to power switch 53); and 
 	controlling a pulse width to turn on or off the first half-wave switch (Fig. 7, power switch 52) and the second half save switch (Fig. 7, power switch 51) (See paragraph [0127]) based on a total value of a result of detecting a DC voltage (Fig. 7, second measurement signal 32) (i.e. second measurement signal 32 is rectified by diodes 37, diode in parallel to power switch 39, 40, and 46) of the first current detector (Fig. 7, current sensing circuit 20) and a result of detecting a DC voltage (Fig. 7, first measurement signal 31) (i.e. first measurement signal 31 is rectified by diodes 34, diode in parallel to power switch 36, and diodes 43 and 45) of the second current detector (Fig. 7, current sensing circuit 10).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pohlmann et al (US 2019/0146014) in view of Agrawal et al (US 10,224,809).
 	Regarding claim 2, Pohlmann et al discloses where a control circuit (Fig. 7, controller 70) obtains a result of detecting a DC voltage (Fig. 7, second measurement signal 32) (i.e. second measurement signal 32 is rectified by diodes 37, diode in parallel to power switch 39, 40, and 46) of a first current detector (Fig. 7, current sensing circuit 20) and a result of detecting a DC voltage (Fig. 7, first measurement signal 31) (i.e. first measurement signal 31 is rectified by diodes 34, diode in parallel to power switch 36, and diodes 43 and 45) of a second current detector (Fig. 7, current sensing circuit 10) with reference to a GND voltage (Fig. 7, ground 42).
 	Pohlmann et al fails to explicitly disclose where a GND voltage is a voltage at the connection point between the drain terminal of the second half-wave switch and the second current detector.
 	Agrawal et al discloses where a GND voltage (Fig. 2, GSIG) is a voltage at the connection point (Fig. 2, current sense ground terminal T6) between a drain terminal of a second half-wave switch (Fig. 2, CR2) and a second current detector (Fig. 2, second current sense resistor RCS2).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Pohlmann et al, by including a GND voltage, as taught by Agrawal et al, in order to obtain a circuit capable of improving current detection of a specific current path for various design purposes.
 	Regarding claim 9, Pohlmann et al discloses where a control circuit (Fig. 7, controller 70) obtains a result of detecting a DC voltage (Fig. 7, second measurement signal 32) (i.e. second measurement signal 32 is rectified by diodes 37, diode in parallel to power switch 39, 40, and 46) of a first current detector (Fig. 7, current sensing circuit 20) and a result of detecting a DC voltage (Fig. 7, first measurement signal 31) (i.e. first measurement signal 31 is rectified by diodes 34, diode in parallel to power switch 36, and diodes 43 and 45) of a second current detector (Fig. 7, current sensing circuit 10) with reference to a GND voltage (Fig. 7, ground 42).
 	Pohlmann et al fails to explicitly disclose where a GND voltage is a voltage at the connection point between the drain terminal of the second half-wave switch and the second current detector.
 	Agrawal et al discloses where a GND voltage (Fig. 2, GSIG) is a voltage at the connection point (Fig. 2, current sense ground terminal T6) between a drain terminal of a second half-wave switch (Fig. 2, CR2) and a second current detector (Fig. 2, second current sense resistor RCS2).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Pohlmann et al, by including a GND voltage, as taught by Agrawal et al, in order to obtain a circuit capable of improving current detection of a specific current path for various design purposes.
 	Regarding claim 16, Pohlmann et al discloses obtaining a result of detecting a DC voltage (Fig. 7, second measurement signal 32) (i.e. second measurement signal 32 is rectified by diodes 37, diode in parallel to power switch 39, 40, and 46) of a first current detector (Fig. 7, current sensing circuit 20) and a result of detecting a DC voltage (Fig. 7, first measurement signal 31) (i.e. first measurement signal 31 is rectified by diodes 34, diode in parallel to power switch 36, and diodes 43 and 45) of a second current detector (Fig. 7, current sensing circuit 10) with reference to a GND voltage (Fig. 7, ground 42).
 	Pohlmann et al fails to explicitly disclose where a GND voltage is a voltage at the connection point between the drain terminal of the second half-wave switch and the second current detector.
 	Agrawal et al discloses where a GND voltage (Fig. 2, GSIG) is a voltage at the connection point (Fig. 2, current sense ground terminal T6) between a drain terminal of a second half-wave switch (Fig. 2, CR2) and a second current detector (Fig. 2, second current sense resistor RCS2).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Pohlmann et al, by including a GND voltage, as taught by Agrawal et al, in order to obtain a circuit capable of improving current detection of a specific current path for various design purposes.



 	Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pohlmann et al (US 2019/0146014) in view of Agrawal et al (US 10,224,809) and in further view of Greetham et al (US 2018/0219474).
 	Regarding claim 7, Pohlman et al discloses a control circuit (Fig. 7, controller 70).
 	Pohlmann et al fails to explicitly disclose wherein the control circuit: converts a voltage across the smoothing capacitor into a voltage with reference to the GND voltage that is the voltage at the connection point between the drain terminal of the second half-wave switch and the second current detector, and controls the pulse width based on the converted voltage 	
 	Greetham et al discloses where a control circuit (Fig. 2, PFC converter 20): converts a voltage (Fig. 2, voltage across capacitor C1) across a smoothing capacitor (Fig. 2, capacitor C1) into a voltage (Fig. 2, voltage outputted from transformer TX) with reference to a GND voltage (i.e. ground terminal).
 	 Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Pohlmann et al, by including a control circuit, as taught by Greetham et al, in order to obtain a circuit capable of providing voltage to an AC powered load for various design purposes.
 	Agrawal et al discloses where a GND voltage (Fig. 2, GSIG) is a voltage at the connection point (Fig. 2, current sense ground terminal T6) between a drain terminal of a second half-wave switch (Fig. 2, CR2) and a second current detector (Fig. 2, second current sense resistor RCS2).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Pohlmann et al, by including a GND voltage, as taught by Agrawal et al, in order to obtain a circuit capable of improving current detection of a specific current path for various design purposes.
 	Regarding claim 14, Pohlman et al discloses a control circuit (Fig. 7, controller 70).
 	Pohlmann et al fails to explicitly disclose wherein the control circuit: converts a voltage across the smoothing capacitor into a voltage with reference to the GND voltage that is the voltage at the connection point between the drain terminal of the second half-wave switch and the second current detector, and controls the pulse width based on the converted voltage 	
 	Greetham et al discloses where a control circuit (Fig. 2, PFC converter 20): converts a voltage (Fig. 2, voltage across capacitor C1) across a smoothing capacitor (Fig. 2, capacitor C1) into a voltage (Fig. 2, voltage outputted from transformer TX) with reference to a GND voltage (i.e. ground terminal).
 	 Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Pohlmann et al, by including a control circuit, as taught by Greetham et al, in order to obtain a circuit capable of providing voltage to an AC powered load for various design purposes.
 	Agrawal et al discloses where a GND voltage (Fig. 2, GSIG) is a voltage at the connection point (Fig. 2, current sense ground terminal T6) between a drain terminal of a second half-wave switch (Fig. 2, CR2) and a second current detector (Fig. 2, second current sense resistor RCS2).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Pohlmann et al, by including a GND voltage, as taught by Agrawal et al, in order to obtain a circuit capable of improving current detection of a specific current path for various design purposes.
 	Regarding claim 21, Pohlmann et al discloses controlling a pulse width based on a voltage (See paragraph [0127]).
 	Pohlmann et al fails to explicitly disclose converting a voltage across the smoothing capacitor into a voltage with reference to the GND voltage that is the voltage at the connection point between the drain terminal of the second half-wave switch and the second current detector, and controlling the pulse width based on the converted voltage. 	
 	Greetham et al discloses converting a voltage (Fig. 2, voltage across capacitor C1) across a smoothing capacitor (Fig. 2, capacitor C1) into a voltage (Fig. 2, voltage outputted from transformer TX) with reference to a GND voltage (i.e. ground terminal).
 	 Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Pohlmann et al, by including a control circuit, as taught by Greetham et al, in order to obtain a circuit capable of providing voltage to an AC powered load for various design purposes.
 	Agrawal et al discloses where a GND voltage (Fig. 2, GSIG) is a voltage at the connection point (Fig. 2, current sense ground terminal T6) between a drain terminal of a second half-wave switch (Fig. 2, CR2) and a second current detector (Fig. 2, second current sense resistor RCS2).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Pohlmann et al, by including a GND voltage, as taught by Agrawal et al, in order to obtain a circuit capable of improving current detection of a specific current path for various design purposes.


Allowable Subject Matter
11.	Claims 3-6, 10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 3-5, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power converting device, wherein 
 	the control circuit extracts, from the total value, a positive value with reference to the GND voltage as an extraction signal and controls the pulse width to turn on or off the first half-wave switch and the second half-wave switch based on the extraction signal.

Regarding claim 6, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power converting device, wherein 
 	the control circuit calculates an absolute value of a total value based on the positive or negative of the total value with reference to the GND voltage and controls the pulse width to turn on or off the first half-wave switch and the second half-wave switch based on the absolute value.

Regarding claims 10-12, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power converting device, wherein 
 	the control circuit extracts, from the total value, a positive value with reference to the GND voltage as an extraction signal and controls the pulse width to turn on or off the first half-wave switch and the second half-wave switch based on the extraction signal.

Regarding claim 13, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power converting device, wherein 
 	the control circuit calculates an absolute value of a total value based on the positive or negative of the total value with reference to the GND voltage and controls the pulse width to turn on or off the first half-wave switch and the second half-wave switch based on the absolute value.

Regarding claims 17-19, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power converting method, further comprising: 
 	extracting, from the total value, a positive value with reference to the GND voltage as an extraction signal and controlling the pulse width to turn on or off the first half-wave switch and the second half-wave switch based on the extraction signal.

Regarding claim 20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power converting method, further comprising: 
 	calculating an absolute value of a total value based on the positive or negative of the total value with reference to the GND voltage and controls the pulse width to turn on or off the first half-wave switch and the second half-wave switch based on the absolute value.


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iyasu et al (US 2019/0123661) deals with an electric power conversion device, Wang et al (US 10,122,262) deals with a power factor correction circuit, Usami (US 9,780,691) deals with an AC-DC power conversion apparatus to output boosted DC voltage, Lin et al (US 9,667,136) deals with a totem-pole power factor correction circuit, Usami (US 2017/0033706) deals with a power conversion module, and Ye (US 2015/0180330) deals with an apparatus and method for zero voltage switching in bridgeless totem pole power factor correction converters.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838